NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: MARY A. FLOWERS,                         No. 17-55857

             Debtor,                            D.C. No. 2:16-cv-08014-R
______________________________

MARY A. FLOWERS,                                MEMORANDUM*

                Petitioner-Appellant,

 v.

SCHORR LAW, a professional corporation,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Mary A. Flowers appeals pro se from the district court’s judgment

dismissing for failure to prosecute her bankruptcy appeal. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. §§ 158(d) and 1291. We review for an abuse of discretion. Greco

v. Stubenberg, 859 F.2d 1401, 1404 (9th Cir. 1988). We affirm.

      The district court did not abuse its discretion by dismissing Flowers’

bankruptcy appeal for failure to prosecute because the district court warned

Flowers repeatedly that failure to comply with filing deadlines would result in

dismissal, granted Flowers an extension of time to submit the opening brief, and

provided an opportunity for Flowers to respond to an order to show cause prior to

dismissal. See id. (holding that district court did not abuse its discretion by

dismissing an appeal from the bankruptcy court where the appellant failed to

comply with court deadlines after a warning that failure to comply would result in

dismissal); see also Fed. R. Bankr. P. 8018(a)(4) (permitting district court to

dismiss a bankruptcy appeal on its own motion, after notice, if an appellant fails to

file a timely brief); Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447, 1451-56

(9th Cir. 1994) (discussing factors for district court to weigh in determining

whether to dismiss for failure to prosecute; noting that “[a] reviewing court will

give deference to the district court to decide what is unreasonable because it is in

the best position to determine what period of delay can be endured before its

docket becomes unmanageable” (citations and internal quotation marks omitted)).

      Schorr Law’s request for judicial notice (Docket Entry No. 7) is granted.

      Flowers’ request for reassignment, set forth in her opening brief, is denied as


                                           2                                      17-55857
moot.

        AFFIRMED.




                    3   17-55857